By the Court.
We can only conjecture that this was a proceeding before the justice against the defendant, as a non-resident free negro, under the act of 1841, Digest 410. This does not appear on the commitment, nor any authority of the justice to notify or order the defendant to leave the State; nor is any other offence charged—and this being a special power in the justice, and a penal law, *150it must appear by the commitment, under what law, and by what authority, and for what cause, the defendant was committed. For the want of this, he is discharged from custody.
Layton, for prisoner.